Citation Nr: 0822610	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought.  The 
claim has been certified for appeal by the Providence, Rhode 
Island, VARO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for 
hypertension.  He asserts that the disorder arose during 
active service.

In this respect, the service medical records note various 
routine appointments where his blood pressure was taken.  
Over his active service, the veteran's blood pressure was 
taken approximately seventeen times.  The highest readings 
noted included the following: 

August 1990						140/100
December 1993 					118/90
January 1994 					151/79
December 1994					154/80
January 1995						145/76

At his retirement exam at the end of January 1995, his blood 
pressure was 110/72.  At a VA examination in August 1995, the 
appellant's blood pressure was 120/80.

The veteran was diagnosed with hypertension in June 2004.  
See June 2004 cardiology report.  In September 2005, the 
veteran was examined by a specialist of internal medicine and 
cardiology in Germany.  See September 2005 report by M. 
Oremek, M.D.  She diagnosed him with current arterial 
hypertonia and reviewed his medical records.  Upon 
examination of his records, she noted instances of raised 
blood pressure during service and opined that they were 
probably due to his pain symptoms.  She also opined, however, 
that arterial hypertonia at the time of military service duty 
could not be excluded.  

VA has a duty to assist the claimant by "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A § 5103A (West 2002).  The veteran has a 
current diagnosis of hypertension, and he argues that he 
exhibited symptoms of hypertension while in service that were 
overlooked by medical professionals.

A medical opinion has been submitted in support of this 
contention.  The veteran is therefore entitled to a medical 
opinion to determine if his elevated blood pressure readings 
were the onset of hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO should have a VA cardiologist 
examine the entire claims file to 
determine if the veteran's elevated in-
service blood pressure readings 
represented the onset of his currently-
diagnosed hypertension or whether the 
veteran's hypertension manifested itself 
to a compensable degree within one year 
after his retirement in June 1995.  A 
compensable evaluation is in order if the 
evidence demonstrates a diastolic pressure 
that is predominantly 100 or more, or 
systolic pressure predominantly 160 or 
more.  A 10 percent evaluation is also 
assigned when there is a history of 
diastolic blood pressure of predominantly 
100 or more and continuous medication is 
required for control.  The veteran's 
claims folders and a copy of this remand 
must be provided to the examiner for 
review.  The examiner is asked to provide 
a medical opinion addressing whether it is 
at least as likely as not (i.e. there is 
at least a 50/50 chance) that hypertension 
had its onset in service.  If the answer 
is that it is less likely as not that 
hypertension had its onset in service, the 
examiner is asked to state whether 
hypertension manifested to a compensable 
degree within one year following discharge 
from service.  The specialist should 
determine if there were two or more 
readings of diastolic pressure at or above 
100 and/or systolic pressure at or above 
160, on at least three different days.  In 
responding to these questions, the 
specialist is to provide a rationale for 
his or her opinion, including addressing 
evidence in the claims file and the use of 
sound medical principles.  This 
specifically includes commenting on the 
favorable opinion offered by Doctor 
Oremek.  Further, the examiner should 
comment on the significance of the 
elevated blood pressure reading.  If the 
specialist cannot offer an opinion without 
resorting to speculation, he or she must 
so state, and explain why speculation is 
required to reach the opinion offered.  If 
the specialist determines that the veteran 
should be examined, then an examination 
should be scheduled.

2.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

3.  The RO should review the specialist's 
report to ensure that it is in complete 
compliance with the directives of the 
remand.  If it is deficient in any manner, 
the RO must implement corrective 
procedures at once.

4.  Thereafter, the RO must readjudicate 
the claim of entitlement to service 
connection for hypertension.  If the 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




